Motion by respondents for a stay of the judgment, which was entered June 3, 1952, upon the order of reversal of this court, and for other relief, granted to the extent of staying execution against respondents for the costs and disbursements of $6,058; such limited stay to continue for a period of thirty days after entry of the order hereon. In all other respects the motion is denied, without costs. This determination is without prejudice to any application for a stay or other relief which respondents may make in the Court of Appeals or to a judge thereof, after respondents shall have taken an appeal to that court from said judgment. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ. [See 279 App. Div. 1015, 1074; ante, p. 789; post, p. 828.]